DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 2/26/2021 and 4/28/2022, are being considered by the examiner.

Objections 
Claim 15 is objected.  The claim limitation “perform a image processing method” should be read “perform [[a]] an image processing method”.  An appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “gamut conversion” must be shown or the feature must be canceled from the claims 17-20.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.            This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: an RGB image obtaining module in claims 8 and 13, an edge detection module in claims 8-10, a visible light imaging image obtaining module in claim 8, an IR component image obtaining module in claims 8 and 11, a G component image obtaining module in claims 8 and 12, a false-color removal processing module in claims 14, 19-20.
            Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
             If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matters, which were not described in the specification in such a way as to reasonably enable a person skilled in the art to make to the invention commensurate in scope with the claims. The application specification describes that “The image processing apparatus 20 may include at least one software function module that may be stored in the memory 11 in the form of software or firmware or fixed in an operating system (OS) of the electronic device 10” [para. 0041] and “The functional modules may be stored in a computer-readable storage medium if implemented in the form of software function modules” [para. 0133]. After reviewing the specification, there appears to be no clear corresponding structures for the RGB image obtaining module, the edge detection module, the visible light imaging image obtaining module, the IR component image obtaining module, the G component image obtaining module, and the false-color removal processing module.
Claims 4 and 11 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 4 and 11 recite “restoring an IR pixel value at a G pixel in the first image, and transferring the restored IR pixel value at the G pixel to a corresponding position in the image of the same size as the first image; and restoring IR pixel values at an R pixel and a B pixel in the first image according to the edge detection result of the pixels, and transferring the restored IR pixel values at the R pixel and the B pixel to corresponding positions in the image of the same size as the first image”. First, it is noted that the specification does not mention any restoring operation except in the claims. Second, there are no IR pixel originally at R, G, B pixel locations in the first image, hence there are no IR pixel value at these locations to be restored. Accordingly, the restoring limitations in these claims do not satisfy the written description requirement. It is not enough information for one skilled in the art could write a program or implement in an apparatus to achieve the claimed function because the specification must explain how the inventors achieve the claimed function to satisfy the written description requirement.  For reasons discussed above, the recited limitations do not satisfy the written description requirement. Since these limitations are not supported by the specification, these limitations have no patentable weights. As a result, the U.S.C. 103 rejections for these claim limitations are postponed until they are supported by the specification. 
Claims 5 and 12 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 5 and 12 recite “restoring G pixel values at an R pixel, a B pixel, and an IR pixel in the first image”. First, it is noted that the specification does not mention any restoring operation except in the claims. Second, there are no G pixel originally at R, B, and IR pixel locations in the first image, hence there are no G pixel value at these locations to be restored. Accordingly, the restoring limitations in these claims do not satisfy the written description requirement. It is not enough information for one skilled in the art could write a program or implement in an apparatus to achieve the claimed function because the specification must explain how the inventors achieve the claimed function to satisfy the written description requirement.  For reasons discussed above, the recited limitations do not satisfy the written description requirement. Since these limitations are not supported by the specification, these limitations have no patentable weights. As a result, the U.S.C. 103 rejections for these claim limitations are postponed until they are supported by the specification. 
Claims 6 and 13 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 6 and 13 recite “restoring a B pixel value at an R pixel in the third image and an R pixel value at a B pixel in the third image”. First, it is noted that the specification does not mention any restoring operation except in the claims. Second, there are no B pixel originally at the R pixel location in the third image, hence there are no B pixel value at the R pixel location to be restored. Similar argument is applicable for other restoring operations in these claims.  Accordingly, the restoring limitations in these claims do not satisfy the written description requirement. It is not enough information for one skilled in the art could write a program or implement in an apparatus to achieve the claimed function because the specification must explain how the inventors achieve the claimed function to satisfy the written description requirement.  For reasons discussed above, the recited limitations do not satisfy the written description requirement. Since these limitations are not supported by the specification, these limitations have no patentable weights. As a result, the U.S.C. 103 rejections for these claim limitations are postponed until they are supported by the specification. 
Claims 1-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matters: the RGB image obtaining module, the edge detection module, the visible light imaging image obtaining module, the IR component image obtaining module, the G component image obtaining module, and the false-color removal processing module, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 1, 8, and 15 recite “obtaining a second image according to the first image and the edge detection result of the pixels, wherein the second image is an IR component image corresponding to the first image”.  It is not clear from the claim language that based on two inputs of the edge detection result and the first image included RGB-IR components, how the RGB component is removed from the RGBIR image and only the IR component remains. Therefore, these claims and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 1-6 and 8-15 recite “according to” multiple times.  However, “according to” does not describes a specific relationship and its meaning is unclear in these claims.  Therefore, these claims and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  In this Office action, “according to” is interpreted as “based on” or “related to”.
Claims 4-6 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 4-6 and 11-13 recite "an image of the same size". There is insufficient antecedent basis for this limitation in the claim.  Therefore, the claims are indefinite and is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. An amendment with "an image of  a same size" would overcome this rejection.
Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matters, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 4 and 11 recite “restoring an IR pixel value at a G pixel in the first image, and transferring the restored IR pixel value at the G pixel to a corresponding position in the image of the same size as the first image”.  Let consider the case of the G pixel.  It is noted that there is no IR pixel originally at the location of the G pixel in the first image. Hence, there was no IR value originally in that location. As a result, it is not clear that what IR value should be restored in that location.  Similar arguments are applied for the restoring IR at the R and B pixel locations. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matters, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 4 and 11 recite “restoring G pixel values at an R pixel, a B pixel, and an IR pixel in the first image”.  It is noted that there is no G pixel originally at the location of the R, B and IR pixel locations in the first image. Hence, there was no G value originally in each of those locations. As a result, it is not clear that what G value should be restored in that location.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matters, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 6 and 13 recite “restoring a B pixel value at an R pixel in the third image and an R pixel value at a B pixel in the third image”.  It is noted that there is no B pixel originally at the location of the R pixel in the third image. Hence, there was no B value originally in that location. As a result, it is not clear that what an actual B value should be restored in that location.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  Three categories of subject matter are found to be judicially recognized exceptions to 35 U.S.C. § 101 (i.e. patent ineligible) (1) laws of nature, (2) physical phenomena, and (3) abstract ideas.  To be patent-eligible, a claim directed to a judicial exception must as whole be directed to significantly more than the exception itself.  Hence, the claim must describe a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.
Claim 16 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to computer program per se.  A claim directed toward a non-transitory computer-readable medium having the program encoded thereon establishes a sufficient functional relationship between the program and a computer so as to remove it from the realm of “program per se”.  Hence, adding the limitation of “stored on a non-transitory computer-readable medium” would resolve this issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 8, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US Patent Application Publication US 2017/0374299 A1), (“Liu”).

Regarding claim 1, Liu meets the claim limitations, as follows:
An image processing method for processing (i.e. a methodology for RGBIR color correction) [Liu: para. 0012] a first image collected by an RGB-IR image sensor (i.e. RGBIR image frame 110) [Liu: para. 0019; Fig. 1], wherein the RGB-IR image sensor (i.e. RGBIR sensors allow for the capture of red (R), green (G), blue (B), and infrared (IR) components of incoming light) [Liu: para. 0001; Figs. 1, 10] comprises a 4x4 pixel array (Please see 4x4 array of RGBIR in Fig. 1) [Liu: Fig. 1], and the method (i.e. the methodology) [Liu: para. 0039; Figs. 1-5, 9] comprises: performing edge detection on the first image (i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038] to obtain an edge detection result of pixels in the first image (i.e. passing i(x,y) through a low-pass filter without consideration of the interpolation direction, resulting in a rougher edge profile) [Liu: para. 0037]; obtaining a second image (i.e. reconstruct and recover full resolution versions of taccording to the first image (i.e. The demosaic circuit 302 may be configured to perform a demosaic operation on the stream of RGBIR image frames 110 to reconstruct and recover full resolution versions of the red frame 320a, green frame 320b, blue frame 320c, and IR frame 322, as illustrated in FIG. 4) [Liu: para. 0023; Fig. 4] and the edge detection result of the pixels (i.e. passing i(x,y) through a low-pass filter without consideration of the interpolation direction, resulting in a rougher edge profile) [Liu: para. 0037], wherein the second image is an IR component image (i.e. IR frame 322) [Liu: para. 0023; Fig. 4] corresponding to the first image (i.e. The demosaic circuit 302 may be configured to perform a demosaic operation on the stream of RGBIR image frames 110 to reconstruct and recover full resolution versions of the red frame 320a, green frame 320b, blue frame 320c, and IR frame 322, as illustrated in FIG. 4) [Liu: para. 0023; Fig. 4]; subtracting the second image from the first image (i.e. to accurately reconstruct the R, G, and B signals in the visible light spectral range, the IR component needs to be removed from the sensor output) [Liu: para. 0020]; (i.e. For example: Rc(x,y) = R(x,y) - IWR(x,y)*IR(x,y); Gc(x,y) = G(x,y) - IWG(x,y)* IR(x,y); Bc(x,y) = B(x,y) - IWB(x,y)*IR(x,y), where R, G, B, and IR are the full resolution pixels) [Liu: para. 0026] to obtain a third image ((i.e. to extract Chroma and Luma components of the RGBIR image to reconstruct the full resolution images) [Liu: para. 0016]; (i.e. RGB frames) [Liu: para. 0016] – Note: It is obvious that removing (i.e. subtracting) the IR component from the RGBIR image will results an RGB image) of visible light imaging (i.e. reconstruct the R, G, and B signals in the visible light spectral range) [Liu: para. 0020]; obtaining a fourth image of a G component ((i.e. extracted from full resolution versions of the red 320a, green 320b, blue 320c) [Liu: para. 0019; Please see the image of the G components 320b in Fig. 4]; (i.e. The demosaic process generates a full resolution red frame, a full resolution green frame, a full resolution blue frame) [Liu: para. 0040, Fig. 9]) according to the third image (i.e. RGB frames) [Liu: para. 0016] and the edge detection result of the pixels ((i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038]; (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv to blend the directionally filtered Luma image components) [Liu: para. 0038] – Note: Luminance component is associated with the Green component); and obtaining a fifth image comprising R, G and B components (i.e. The resulting color corrected pixels may then be assembled into corrected full resolution RGB image frames 324) [Liu: para. 0026] according to the third image, the fourth image ((i.e. The IR compensation circuit 304 may be configured to correct for IR contamination of the pixels of each of the full resolution red, green, and blue frames, by subtracting from each of the pixels to be corrected, a scaled value of a corresponding pixel from the full resolution IR frame. The scaled value is based on the IR weighting factor associated with the pixel to be corrected. For example:
Rc(x,y) = R(x,y) - IWR(x,y)*IR(x,y)
Gc(x,y) = G(x,y) - IWG(x,y)* IR(x,y)
Bc(x,y) = B(x,y) - IWB(x,y)*IR(x,y)
where R, G, B, and IR are the full resolution pixels; IWR, IWG, and IWB are the IR weighting factors for the red, green, and blue channels; and Rc, Gc, and Bc, are the corrected color pixels. The resulting color corrected pixels may then be assembled into corrected full resolution RGB image frames 324) [Liu: para. 0026]  - Note: Liu discloses that both the RGB image and the G image are used to generate the corrected RGB image), and the edge detection result of the pixels ((i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038]; (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv to blend the directionally filtered Luma image components) [Liu: para. 0038] – Note: Luminance component is also associated with the Green component in the image).

Regarding claim 8, Liu meets the claim limitations as follows:
An image processing apparatus (i.e. an RGBIR color correction system) [Liu: para. 0004], wherein the apparatus is configured to process (i.e. one or more processors cause the methodology to be carried out) [Liu: para. 0039] a first image collected by an RGB-IR image sensor (i.e. RGBIR image frame 110) [Liu: para. 0019; Fig. 1, wherein the RGB-IR image sensor (i.e. RGBIR sensors allow for the capture of red (R), green (G), blue (B), and infrared (IR) components of incoming light) [Liu: para. 0001; Figs. 1, 10] comprises a 4 x 4 pixel array (Please see 4x4 array of RGBIR in Fig. 1) [Liu: Fig. 1], and the apparatus (i.e. an RGBIR color correction system) [Liu: para. 0004] comprises: an edge detection module configured to (i.e. one or more processors cause the methodology to be carried out) [Liu: para. 0039] perform edge detection on the first image (i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038] to obtain an edge detection result of pixels in the first image (i.e. passing i(x,y) through a low-pass filter without consideration of the interpolation direction, resulting in a rougher edge profile) [Liu: para. 0037]; an IR component image obtaining module configured to (i.e. one or more processors cause the methodology to be carried out) [Liu: para. 0039] obtain a second image (i.e. reconstruct and recover full resolution versions of taccording to the first image (i.e. The demosaic circuit 302 may be configured to perform a demosaic operation on the stream of RGBIR image frames 110 to reconstruct and recover full resolution versions of the red frame 320a, green frame 320b, blue frame 320c, and IR frame 322, as illustrated in FIG. 4) [Liu: para. 0023; Fig. 4] and the edge detection result of the pixels (i.e. passing i(x,y) through a low-pass filter without consideration of the interpolation direction, resulting in a rougher edge profile) [Liu: para. 0037], wherein the second image (i.e. IR frame 322) [Liu: para. 0023; Fig. 4] is an IR component image corresponding to the first image (i.e. The demosaic circuit 302 may be configured to perform a demosaic operation on the stream of RGBIR image frames 110 to reconstruct and recover full resolution versions of the red frame 320a, green frame 320b, blue frame 320c, and IR frame 322, as illustrated in FIG. 4) [Liu: para. 0023; Fig. 4]; a visible light imaging image obtaining module configured to (i.e. one or more processors cause the methodology to be carried out) [Liu: para. 0039] subtract the second image from the first image (i.e. to accurately reconstruct the R, G, and B signals in the visible light spectral range, the IR component needs to be removed from the sensor output) [Liu: para. 0020]; (i.e. For example: Rc(x,y) = R(x,y) - IWR(x,y)*IR(x,y); Gc(x,y) = G(x,y) - IWG(x,y)* IR(x,y); Bc(x,y) = B(x,y) - IWB(x,y)*IR(x,y), where R, G, B, and IR are the full resolution pixels) [Liu: para. 0026] to obtain a third image ((i.e. to extract Chroma and Luma components of the RGBIR image to reconstruct the full resolution images) [Liu: para. 0016]; (i.e. RGB frames) [Liu: para. 0016] – Note: It is obvious that removing (i.e. subtracting) the IR component from the RGBIR image will results an RGB image) of visible light imaging (i.e. reconstruct the R, G, and B signals in the visible light spectral range) [Liu: para. 0020]; a G component image obtaining module configured to (i.e. one or more processors cause the methodology to be carried out) [Liu: para. 0039] obtain a fourth image of a G component ((i.e. extracted from full resolution versions of the red 320a, green 320b, blue 320c) [Liu: para. 0019; Please see the image of the G components 320b in Fig. 4]; (i.e. The demosaic process generates a full resolution red frame, a full resolution green frame, a full resolution blue frame) [Liu: para. 0040, Fig. 9]) according to the third image (i.e. RGB frames) [Liu: para. 0016] and the edge detection result of the pixels ((i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038]; (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv to blend the directionally filtered Luma image components) [Liu: para. 0038] – Note: Luminance component is associated with the Green component); and an RGB image obtaining module configured to (i.e. one or more processors cause the methodology to be carried out) [Liu: para. 0039] obtain a fifth image comprising R, G and B components (i.e. The resulting color corrected pixels may then be assembled into corrected full resolution RGB image frames 324) [Liu: para. 0026] according to the third image, the fourth image ((i.e. The IR compensation circuit 304 may be configured to correct for IR contamination of the pixels of each of the full resolution red, green, and blue frames, by subtracting from each of the pixels to be corrected, a scaled value of a corresponding pixel from the full resolution IR frame. The scaled value is based on the IR weighting factor associated with the pixel to be corrected. For example:
Rc(x,y) = R(x,y) - IWR(x,y)*IR(x,y)
Gc(x,y) = G(x,y) - IWG(x,y)* IR(x,y)
Bc(x,y) = B(x,y) - IWB(x,y)*IR(x,y)
where R, G, B, and IR are the full resolution pixels; IWR, IWG, and IWB are the IR weighting factors for the red, green, and blue channels; and Rc, Gc, and Bc, are the corrected color pixels. The resulting color corrected pixels may then be assembled into corrected full resolution RGB image frames 324) [Liu: para. 0026]  - Note: Liu discloses that both the RGB image and the G image are used to generate the corrected RGB image), and the edge detection result of the pixels ((i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038]; (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv to blend the directionally filtered Luma image components) [Liu: para. 0038] – Note: Luminance component is also associated with the Green component in the image).
Regarding claim 15, Liu meets the claim limitations, as follows:
An electronic device (i.e. an RGBIR color correction system) [Liu: para. 0004], comprising a processor (i.e. one or more processors) [Liu: para. 0039] and a non-volatile memory storing a plurality of computer instructions (i.e. the methodology depicted can be implemented as a computer program product including one or more non-transitory machine readable mediums) [Liu: para. 0039], wherein the electronic device is configured to (i.e. one or more processors cause the methodology to be carried out) [Liu: para. 0039], when the plurality of the computer instructions are executed by the processor (i.e. when executed by one or more processors cause the methodology to be carried out) [Liu: para. 0039], perform a image processing method for processing (i.e. a methodology for RGBIR color correction) [Liu: para. 0012] a first image collected by an RGB-IR image sensor (i.e. RGBIR image frame 110) [Liu: para. 0019; Fig. 1], wherein the RGB-IR image sensor (i.e. RGBIR sensors allow for the capture of red (R), green (G), blue (B), and infrared (IR) components of incoming light) [Liu: para. 0001; Figs. 1, 10] comprises a 4x4 pixel array (Please see 4x4 array of RGBIR in Fig. 1) [Liu: Fig. 1], and the method (i.e. the methodology) [Liu: para. 0039; Figs. 1-5, 9] comprises: performing edge detection on the first image (i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038] to obtain an edge detection result of pixels in the first image (i.e. passing i(x,y) through a low-pass filter without consideration of the interpolation direction, resulting in a rougher edge profile) [Liu: para. 0037]; obtaining a second image (i.e. reconstruct and recover full resolution versions of taccording to the first image (i.e. The demosaic circuit 302 may be configured to perform a demosaic operation on the stream of RGBIR image frames 110 to reconstruct and recover full resolution versions of the red frame 320a, green frame 320b, blue frame 320c, and IR frame 322, as illustrated in FIG. 4) [Liu: para. 0023; Fig. 4] and the edge detection result of the pixels (i.e. passing i(x,y) through a low-pass filter without consideration of the interpolation direction, resulting in a rougher edge profile) [Liu: para. 0037], wherein the second image is an IR component image (i.e. IR frame 322) [Liu: para. 0023; Fig. 4] corresponding to the first image (i.e. The demosaic circuit 302 may be configured to perform a demosaic operation on the stream of RGBIR image frames 110 to reconstruct and recover full resolution versions of the red frame 320a, green frame 320b, blue frame 320c, and IR frame 322, as illustrated in FIG. 4) [Liu: para. 0023; Fig. 4]; subtracting the second image from the first image (i.e. to accurately reconstruct the R, G, and B signals in the visible light spectral range, the IR component needs to be removed from the sensor output) [Liu: para. 0020]; (i.e. For example: Rc(x,y) = R(x,y) - IWR(x,y)*IR(x,y); Gc(x,y) = G(x,y) - IWG(x,y)* IR(x,y); Bc(x,y) = B(x,y) - IWB(x,y)*IR(x,y), where R, G, B, and IR are the full resolution pixels) [Liu: para. 0026] to obtain a third image ((i.e. to extract Chroma and Luma components of the RGBIR image to reconstruct the full resolution images) [Liu: para. 0016]; (i.e. RGB frames) [Liu: para. 0016] – Note: It is obvious that removing (i.e. subtracting) the IR component from the RGBIR image will results an RGB image) of visible light imaging (i.e. reconstruct the R, G, and B signals in the visible light spectral range) [Liu: para. 0020]; obtaining a fourth image of a G component ((i.e. extracted from full resolution versions of the red 320a, green 320b, blue 320c) [Liu: para. 0019; Please see the image of the G components 320b in Fig. 4]; (i.e. The demosaic process generates a full resolution red frame, a full resolution green frame, a full resolution blue frame) [Liu: para. 0040, Fig. 9]) according to the third image (i.e. RGB frames) [Liu: para. 0016] and the edge detection result of the pixels ((i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038]; (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv to blend the directionally filtered Luma image components) [Liu: para. 0038] – Note: Luminance component is associated with the Green component); and obtaining a fifth image comprising R, G and B components (i.e. The resulting color corrected pixels may then be assembled into corrected full resolution RGB image frames 324) [Liu: para. 0026] according to the third image, the fourth image ((i.e. The IR compensation circuit 304 may be configured to correct for IR contamination of the pixels of each of the full resolution red, green, and blue frames, by subtracting from each of the pixels to be corrected, a scaled value of a corresponding pixel from the full resolution IR frame. The scaled value is based on the IR weighting factor associated with the pixel to be corrected. For example:
Rc(x,y) = R(x,y) - IWR(x,y)*IR(x,y)
Gc(x,y) = G(x,y) - IWG(x,y)* IR(x,y)
Bc(x,y) = B(x,y) - IWB(x,y)*IR(x,y)
where R, G, B, and IR are the full resolution pixels; IWR, IWG, and IWB are the IR weighting factors for the red, green, and blue channels; and Rc, Gc, and Bc, are the corrected color pixels. The resulting color corrected pixels may then be assembled into corrected full resolution RGB image frames 324) [Liu: para. 0026]  - Note: Liu discloses that both the RGB image and the G image are used to generate the corrected RGB image), and the edge detection result of the pixels ((i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038]; (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv to blend the directionally filtered Luma image components) [Liu: para. 0038] – Note: Luminance component is also associated with the Green component in the image).

Regarding claim 16, Liu meets the claim limitations as set forth in claim 1.Liu further meets the claim limitations as follow.
A readable storage medium, comprising a computer program, wherein the computer program is configured to (i.e. the methodology depicted can be implemented as a computer program product including one or more non-transitory machine readable mediums) [Liu: para. 0039], when the computer program is running, control an electronic device (i.e. when executed by one or more processors cause the methodology to be carried out) [Liu: para. 0039] where the readable storage medium is located to perform the image processing method of 1 (i.e. in one embodiment at least one non-transitory computer readable storage medium has instructions encoded thereon that, when executed by one or more processors, cause one or more of the color correction methodologies disclosed herein to be implemented) [Liu: para. 0059]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-6, 8-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent Application Publication US 2017/0374299 A1), (“Liu”), in view of Yamanaka et al. (US Patent 9,530,185 B2), (“Yamanaka”).
Regarding claim 1, Liu meets the claim limitations as follow.
An image processing method for processing (i.e. a methodology for RGBIR color correction) [Liu: para. 0012] a first image collected by an RGB-IR image sensor (i.e. RGBIR image frame 110) [Liu: para. 0019; Fig. 1], wherein the RGB-IR image sensor (i.e. RGBIR sensors allow for the capture of red (R), green (G), blue (B), and infrared (IR) components of incoming light) [Liu: para. 0001; Figs. 1, 10] comprises a 4x4 pixel array (Please see 4x4 array of RGBIR in Fig. 1) [Liu: Fig. 1], and the method (i.e. the methodology) [Liu: para. 0039; Figs. 1-5, 9] comprises: performing edge detection on the first image (i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038] to obtain an edge detection result of pixels in the first image (i.e. passing i(x,y) through a low-pass filter without consideration of the interpolation direction, resulting in a rougher edge profile) [Liu: para. 0037]; obtaining a second image (i.e. reconstruct and recover full resolution versions of taccording to the first image (i.e. The demosaic circuit 302 may be configured to perform a demosaic operation on the stream of RGBIR image frames 110 to reconstruct and recover full resolution versions of the red frame 320a, green frame 320b, blue frame 320c, and IR frame 322, as illustrated in FIG. 4) [Liu: para. 0023; Fig. 4] and the edge detection result of the pixels (i.e. passing i(x,y) through a low-pass filter without consideration of the interpolation direction, resulting in a rougher edge profile) [Liu: para. 0037], wherein the second image is an IR component image (i.e. IR frame 322) [Liu: para. 0023; Fig. 4] corresponding to the first image (i.e. The demosaic circuit 302 may be configured to perform a demosaic operation on the stream of RGBIR image frames 110 to reconstruct and recover full resolution versions of the red frame 320a, green frame 320b, blue frame 320c, and IR frame 322, as illustrated in FIG. 4) [Liu: para. 0023; Fig. 4]; subtracting the second image from the first image (i.e. to accurately reconstruct the R, G, and B signals in the visible light spectral range, the IR component needs to be removed from the sensor output) [Liu: para. 0020]; (i.e. For example: Rc(x,y) = R(x,y) - IWR(x,y)*IR(x,y); Gc(x,y) = G(x,y) - IWG(x,y)* IR(x,y); Bc(x,y) = B(x,y) - IWB(x,y)*IR(x,y), where R, G, B, and IR are the full resolution pixels) [Liu: para. 0026] to obtain a third image ((i.e. to extract Chroma and Luma components of the RGBIR image to reconstruct the full resolution images) [Liu: para. 0016]; (i.e. RGB frames) [Liu: para. 0016] – Note: It is obvious that removing (i.e. subtracting) the IR component from the RGBIR image will results an RGB image) of visible light imaging (i.e. reconstruct the R, G, and B signals in the visible light spectral range) [Liu: para. 0020]; obtaining a fourth image of a G component ((i.e. extracted from full resolution versions of the red 320a, green 320b, blue 320c) [Liu: para. 0019; Please see the image of the G components 320b in Fig. 4]; (i.e. The demosaic process generates a full resolution red frame, a full resolution green frame, a full resolution blue frame) [Liu: para. 0040, Fig. 9]) according to the third image (i.e. RGB frames) [Liu: para. 0016] and the edge detection result of the pixels ((i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038]; (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv) to blend the directionally filtered Luma image components) [Liu: para. 0038] – Note: Luminance component is associated with the Green component); and obtaining a fifth image comprising R, G and B components (i.e. The resulting color corrected pixels may then be assembled into corrected full resolution RGB image frames 324) [Liu: para. 0026] according to the third image, the fourth image ((i.e. The IR compensation circuit 304 may be configured to correct for IR contamination of the pixels of each of the full resolution red, green, and blue frames, by subtracting from each of the pixels to be corrected, a scaled value of a corresponding pixel from the full resolution IR frame. The scaled value is based on the IR weighting factor associated with the pixel to be corrected. For example:
Rc(x,y) = R(x,y) - IWR(x,y)*IR(x,y)
Gc(x,y) = G(x,y) - IWG(x,y)* IR(x,y)
Bc(x,y) = B(x,y) - IWB(x,y)*IR(x,y)
where R, G, B, and IR are the full resolution pixels; IWR, IWG, and IWB are the IR weighting factors for the red, green, and blue channels; and Rc, Gc, and Bc, are the corrected color pixels. The resulting color corrected pixels may then be assembled into corrected full resolution RGB image frames 324) [Liu: para. 0026]  - Note: Liu discloses that both the RGB image and the G image are used to generate the corrected RGB image), and the edge detection result of the pixels ((i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038]; (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv) to blend the directionally filtered Luma image components) [Liu: para. 0038] – Note: Luminance component is also associated with the Green component in the image). 
In the same field of endeavor Yamanaka further discloses the edge detection result that is used in the demosaicing operations as follows:
and the edge detection result of the pixels (i.e. a method has been proposed which may sufficiently inhibit occurrence of a spurious resolution and a false color by demosaicing by using pixels along an edge direction that a subject image originally has. Such demosaicing methods using pixels along an edge direction may be roughly divided into two methods. Japanese Patent Laid Open No. 2008-035470 proposes a method including identifying an edge direction by using peripheral pixels and performing an interpolation along the edge instead of interpolation across the edge) [Yamanaka: col. 1, line 34-44].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu with Yamanaka to program the system to implement edge detection algorithms in the system.  
Therefore, the combination of Liu with Yamanaka will enable the system to inhibit occurrence of a spurious resolution and a false color by demosaicing by using pixels along an edge direction [Yamanaka: col. 1, line 34-44]. 

Regarding claim 2, Liu meets the claim limitations as set forth in claim 1.Liu further meets the claim limitations as follow.
The method of claim 1 (i.e. a methodology for RGBIR color correction) [Liu: para. 0012], wherein the performing the edge detection on the first image (i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038] to obtain the edge detection result of the pixels in the first image (i.e. passing i(x,y) through a low-pass filter without consideration of the interpolation direction, resulting in a rougher edge profile) [Liu: para. 0037] comprises: processing the first image by using predefined edge detection operators i.e. passing i(x,y) through a low-pass filter without consideration of the interpolation direction, resulting in a rougher edge profile) [Liu: para. 0037] in horizontal, vertical (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv) to blend the directionally filtered Luma image components) [Liu: para. 0038], diagonal, and back-diagonal directions to obtain change rates of the pixels (i.e. differences) [Liu: para. 0036] in the first image in the horizontal, vertical  (i.e. apply horizontal and vertical gradient filters (gradh and gradv) to blend the directionally filtered Luma image components) [Liu: para. 0038], diagonal, and back-diagonal directions; and obtaining the edge detection result of the pixels (i.e. passing i(x,y) through a low-pass filter without consideration of the interpolation direction, resulting in a rougher edge profile) [Liu: para. 0037] according to the change rates of the pixels in the horizontal, vertical (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv) to blend the directionally filtered Luma image components) [Liu: para. 0038], diagonal, and back-diagonal directions.
Liu does not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 1, wherein the performing the edge detection on the first image to obtain the edge detection result of the pixels in the first image comprises: processing the first image by using predefined edge detection operators in horizontal, vertical, diagonal, and back-diagonal directions to obtain change rates of the pixels in the first image in the horizontal, vertical, diagonal, and back-diagonal directions; and obtaining the edge detection result of the pixels according to the change rates of the pixels in the horizontal, vertical, diagonal, and back-diagonal directions. 
However, in the same field of endeavor Yamanaka further discloses the edge detection result that is used in the demosaicing operations as follows:
(i.e. According to this embodiment, a horizontal direction, a vertical direction, and two kinds of diagonal direction are used for template maps.) [Yamanaka: col. 10, line 57-59] to obtain change rates of the pixels in the first image in the horizontal, vertical (i.e. For example, whether a difference between an H-direction evaluation value and a V-direction evaluation value is equal to or higher than a threshold value or not may be determined) [Yamanaka: col. 9, line 49-52], diagonal, and back-diagonal directions (i.e. According to this embodiment, a horizontal direction, a vertical direction, and two kinds of diagonal direction are used for template maps) [Yamanaka: col. 10, line 57-59]; (i.e. For example, whether a difference between an H-direction evaluation value and a V-direction evaluation value is equal to or higher than a threshold value or not may be determined) [Yamanaka: col. 9, line 49-52], diagonal, and back-diagonal directions (i.e. According to this embodiment, a horizontal direction, a vertical direction, and two kinds of diagonal direction are used for template maps.) [Yamanaka: col. 10, line 57-59].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu with Yamanaka to program the system to implement edge detection algorithms for multiple directions in the system.  
Therefore, the combination of Liu with Yamanaka will enable the system to inhibit occurrence of a spurious resolution and a false color by demosaicing by using pixels along an edge direction [Yamanaka: col. 1, line 34-44]. 

Regarding claim 3, Liu meets the claim limitations as set forth in claim 2.Liu further meets the claim limitations as follow.
The method of claim 2 (i.e. a methodology for RGBIR color correction) [Liu: para. 0012], wherein the obtaining the edge detection result of the pixels (i.e. passing i(x,y) through a low-pass filter without consideration of the interpolation direction, resulting in a rougher edge profile) [Liu: para. 0037] according to the change rates of the pixels in the horizontal, vertical (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv) to blend the directionally filtered Luma image components) [Liu: para. 0038], diagonal, and back-diagonal directions comprises:calculating edge detection results of the pixels (i.e. passing i(x,y) through a low-pass filter without consideration of the interpolation direction, resulting in a rougher edge profile) [Liu: para. 0037] in the horizontal, vertical (i.e. apply horizontal and vertical gradient filters (gradh and gradv) to blend the directionally filtered Luma image components) [Liu: para. 0038], diagonal, and back-diagonal directions according to the change rates of the pixels in the horizontal, vertical (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv) to blend the directionally filtered Luma image components) [Liu: para. 0038], diagonal, and back-diagonal directions; and performing smooth filtering processing on the calculated edge detection results to obtain the 3BY20EX2569FGPE-USedge detection result of the pixels ((i.e. passing i(x,y) through a low-pass filter without consideration of the interpolation direction, resulting in a rougher edge profile) [Liu: para. 0037] – The low-pass filter is a smooth filter).  
Liu does not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 2, wherein the obtaining the edge detection result of the pixels according to the change rates of the pixels in the horizontal, vertical, diagonal, and back-diagonal directions comprises: calculating edge detection results of the pixels in the horizontal, vertical, diagonal, and back-diagonal directions according to the change rates of the pixels in the horizontal, vertical, diagonal, and back-diagonal directions; and performing smooth filtering processing on the calculated edge detection results to obtain the 3BY20EX2569FGPE-USedge detection result of the pixels. 
However, in the same field of endeavor Yamanaka further discloses the edge detection result that is used in the demosaicing operations as follows:
(i.e. According to this embodiment, a horizontal direction, a vertical direction, and two kinds of diagonal direction are used for template maps.) [Yamanaka: col. 10, line 57-59] (i.e. According to this embodiment, a horizontal direction, a vertical direction, and two kinds of diagonal direction are used for template maps.) [Yamanaka: col. 10, line 57-59];
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu with Yamanaka to program the system to implement edge detection algorithms for multiple directions in the system.  
Therefore, the combination of Liu with Yamanaka will enable the system to inhibit occurrence of a spurious resolution and a false color by demosaicing by using pixels along an edge direction [Yamanaka: col. 1, line 34-44]. 

Regarding claim 4, Liu meets the claim limitations as set forth in claim 1.Liu meets the claim limitations as follow.
The method of claim 1 (i.e. a methodology for RGBIR color correction) [Liu: para. 0012], wherein the obtaining the second image (i.e. reconstruct and recover full resolution versions of taccording to the first image (i.e. The demosaic circuit 302 may be configured to perform a demosaic operation on the stream of RGBIR image frames 110 to reconstruct and recover full resolution versions of the red frame 320a, green frame 320b, blue frame 320c, and IR frame 322, as illustrated in FIG. 4) [Liu: para. 0023; Fig. 4] and the edge detection result of the pixels (i.e. passing i(x,y) through a low-pass filter without consideration of the interpolation direction, resulting in a rougher edge profile) [Liu: para. 0037] comprises: transferring an IR pixel value of an IR pixel in the first image to a corresponding position in an image of the same size as the first image  (i.e. the CFA masking 130 creates an RGBIR mosaic pixel 120 that is composed of one red pixel R(0,0), one green pixel G(0,1), one blue pixel B(l,1), and one IR pixel IR(l,0), each extracted from full resolution versions of the red 320a, green 320b, blue 320c, and IR 322 channels) [Liu: para. 0019]; restoring an IR pixel value at a G pixel in the first image, and transferring the restored IR pixel value at the G pixel to a corresponding position in the image of the same size as the first image; and (Please see a note for the U.S.C. 112(a) rejection of this claim)restoring IR pixel values at an R pixel and a B pixel in the first image according to the edge detection result of the pixels, and transferring the restored IR pixel values at the R pixel and the B pixel to corresponding positions in the image of the same size as the first image to obtain the second image in the image of the same size as the first image, wherein the second image comprises complete IR pixel values (Please see a note for the U.S.C. 112(a) rejection of this claim).

Regarding claim 5, Liu meets the claim limitations as set forth in claim 1.Liu meets the claim limitations as follow.
The method of claim 1 (i.e. a methodology for RGBIR color correction) [Liu: para. 0012], wherein the obtaining the fourth image of a G component according to the third image ((i.e. extracted from full resolution versions of the red 320a, green 320b, blue 320c) [Liu: para. 0019; Please see the image of the G components 320b in Fig. 4]; (i.e. The demosaic process generates a full resolution red frame, a full resolution green frame, a full resolution blue frame) [Liu: para. 0040, Fig. 9]) and the edge detection result of the pixels ((i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038]; (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv to blend the directionally filtered Luma image components) [Liu: para. 0038] – Note: Luminance component is associated with the Green component) comprises: transferring a G pixel value of a G pixel in the third image to a corresponding position in an image of the same size as the third image (i.e. the CFA masking 130 creates an RGBIR mosaic pixel 120 that is composed of one red pixel R(0,0), one green pixel G(0,1), one blue pixel B(l,1), and one IR pixel IR(l,0), each extracted from full resolution versions of the red 320a, green 320b, blue 320c, and IR 322) [Liu: para. 0019]; and restoring G pixel values at an R pixel, a B pixel, and an IR pixel in the first image according to the edge detection result of the pixels, and transferring the restored G pixel values at the R pixel, the B pixel, and the IR pixel to corresponding positions in the image of the same size as the third image to obtain the fourth image in the image of the same size as the third image, wherein the fourth image comprises complete G pixel values (Please see a note for the U.S.C. 112(a) rejection of this claim).

Regarding claim 6, Liu meets the claim limitations as set forth in claim 1.Liu meets the claim limitations as follow.
The method of claim 1 (i.e. a methodology for RGBIR color correction) [Liu: para. 0012], wherein the obtaining the fifth image comprising the R, G and B components (i.e. extracted from full resolution versions of the red 320a, green 320b, blue 320c) [Liu: para. 0019; Please see the image of the G components 320b in Fig. 4] according to the third image (i.e. RGB frames) [Liu: para. 0016], the fourth image (i.e. a full resolution green frame) [Liu: para. 0040, Fig. 9], and the edge detection result of the pixels ((i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038]; (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv to blend the directionally filtered Luma image components) [Liu: para. 0038] – Note: Luminance component is associated with the Green component) comprises: transferring a G pixel value of each pixel in the fourth image to a corresponding position in an image of the same size as the fourth image (i.e. the CFA masking 130 creates an RGBIR mosaic pixel 120 that is composed of one red pixel R(0,0), one green pixel G(0,1), one blue pixel B(l,1), and one IR pixel IR(l,0), each extracted from full resolution versions of the red 320a, green 320b, blue 320c, and IR 322) [Liu: para. 0019]; transferring an R pixel value and a B pixel value of each pixel in the third image to a corresponding position in the image of the same size as the fourth image (i.e. the CFA masking 130 creates an RGBIR mosaic pixel 120 that is composed of one red pixel R(0,0), one green pixel G(0,1), one blue pixel B(l,1), and one IR pixel IR(l,0), each extracted from full resolution versions of the red 320a, green 320b, blue 320c, and IR 322) [Liu: para. 0019]; restoring a B pixel value at an R pixel in the third image and an R pixel value at a B pixel in the third image according to the edge detection result of the pixels, and transferring the restored B pixel value and the restored R pixel value to corresponding positions in the image of the same size as the fourth image (Please see a note for the U.S.C. 112(a) rejection of this claim); 4BY20EX2569FGPE-US [123963.0000005] restoring an R pixel value and a B pixel value at a G pixel in the third image, and transferring the restored R pixel value and the restored B pixel value to a corresponding position in the image of the same size as the fourth image; and  (Please see a note for the U.S.C. 112(a) rejection of this claim)restoring an R pixel value and a B pixel value at an IR pixel in the third image according to the edge detection result of the pixels, and transferring the restored R pixel value and the restored B pixel value to a corresponding position in the image of the same size as the fourth image to obtain the fifth image in the image of the same size as the fourth image, wherein the fifth image comprises complete R, G and B components. (Please see a note for the U.S.C. 112(a) rejection of this claim).

Regarding claim 8, Liu meets the claim limitations as follows:
An image processing apparatus (i.e. an RGBIR color correction system) [Liu: para. 0004], wherein the apparatus is configured to process (i.e. one or more processors cause the methodology to be carried out) [Liu: para. 0039] a first image collected by an RGB-IR image sensor (i.e. RGBIR image frame 110) [Liu: para. 0019; Fig. 1, wherein the RGB-IR image sensor (i.e. RGBIR sensors allow for the capture of red (R), green (G), blue (B), and infrared (IR) components of incoming light) [Liu: para. 0001; Figs. 1, 10] comprises a 4 x 4 pixel array (Please see 4x4 array of RGBIR in Fig. 1) [Liu: Fig. 1], and the apparatus (i.e. an RGBIR color correction system) [Liu: para. 0004] comprises: an edge detection module configured to (i.e. one or more processors cause the methodology to be carried out) [Liu: para. 0039] perform edge detection on the first image (i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038] to obtain an edge detection result of pixels in the first image (i.e. passing i(x,y) through a low-pass filter without consideration of the interpolation direction, resulting in a rougher edge profile) [Liu: para. 0037]; an IR component image obtaining module configured to (i.e. one or more processors cause the methodology to be carried out) [Liu: para. 0039] obtain a second image (i.e. reconstruct and recover full resolution versions of taccording to the first image (i.e. The demosaic circuit 302 may be configured to perform a demosaic operation on the stream of RGBIR image frames 110 to reconstruct and recover full resolution versions of the red frame 320a, green frame 320b, blue frame 320c, and IR frame 322, as illustrated in FIG. 4) [Liu: para. 0023; Fig. 4] and the edge detection result of the pixels (i.e. passing i(x,y) through a low-pass filter without consideration of the interpolation direction, resulting in a rougher edge profile) [Liu: para. 0037], wherein the second image (i.e. IR frame 322) [Liu: para. 0023; Fig. 4] is an IR component image corresponding to the first image (i.e. The demosaic circuit 302 may be configured to perform a demosaic operation on the stream of RGBIR image frames 110 to reconstruct and recover full resolution versions of the red frame 320a, green frame 320b, blue frame 320c, and IR frame 322, as illustrated in FIG. 4) [Liu: para. 0023; Fig. 4]; a visible light imaging image obtaining module configured to (i.e. one or more processors cause the methodology to be carried out) [Liu: para. 0039] subtract the second image from the first image (i.e. to accurately reconstruct the R, G, and B signals in the visible light spectral range, the IR component needs to be removed from the sensor output) [Liu: para. 0020]; (i.e. For example: Rc(x,y) = R(x,y) - IWR(x,y)*IR(x,y); Gc(x,y) = G(x,y) - IWG(x,y)* IR(x,y); Bc(x,y) = B(x,y) - IWB(x,y)*IR(x,y), where R, G, B, and IR are the full resolution pixels) [Liu: para. 0026] to obtain a third image ((i.e. to extract Chroma and Luma components of the RGBIR image to reconstruct the full resolution images) [Liu: para. 0016]; (i.e. RGB frames) [Liu: para. 0016] – Note: It is obvious that removing (i.e. subtracting) the IR component from the RGBIR image will results an RGB image) of visible light imaging (i.e. reconstruct the R, G, and B signals in the visible light spectral range) [Liu: para. 0020]; a G component image obtaining module configured to (i.e. one or more processors cause the methodology to be carried out) [Liu: para. 0039] obtain a fourth image of a G component ((i.e. extracted from full resolution versions of the red 320a, green 320b, blue 320c) [Liu: para. 0019; Please see the image of the G components 320b in Fig. 4]; (i.e. The demosaic process generates a full resolution red frame, a full resolution green frame, a full resolution blue frame) [Liu: para. 0040, Fig. 9]) according to the third image (i.e. RGB frames) [Liu: para. 0016] and the edge detection result of the pixels ((i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038]; (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv to blend the directionally filtered Luma image components) [Liu: para. 0038] – Note: Luminance component is associated with the Green component); and an RGB image obtaining module configured to (i.e. one or more processors cause the methodology to be carried out) [Liu: para. 0039] obtain a fifth image comprising R, G and B components (i.e. The resulting color corrected pixels may then be assembled into corrected full resolution RGB image frames 324) [Liu: para. 0026] according to the third image, the fourth image ((i.e. The IR compensation circuit 304 may be configured to correct for IR contamination of the pixels of each of the full resolution red, green, and blue frames, by subtracting from each of the pixels to be corrected, a scaled value of a corresponding pixel from the full resolution IR frame. The scaled value is based on the IR weighting factor associated with the pixel to be corrected. For example:
Rc(x,y) = R(x,y) - IWR(x,y)*IR(x,y)
Gc(x,y) = G(x,y) - IWG(x,y)* IR(x,y)
Bc(x,y) = B(x,y) - IWB(x,y)*IR(x,y)
where R, G, B, and IR are the full resolution pixels; IWR, IWG, and IWB are the IR weighting factors for the red, green, and blue channels; and Rc, Gc, and Bc, are the corrected color pixels. The resulting color corrected pixels may then be assembled into corrected full resolution RGB image frames 324) [Liu: para. 0026]  - Note: Liu discloses that both the RGB image and the G image are used to generate the corrected RGB image), and the edge detection result of the pixels ((i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038]; (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv) to blend the directionally filtered Luma image components) [Liu: para. 0038] – Note: Luminance component is also associated with the Green component in the image).
In the same field of endeavor Yamanaka further discloses the edge detection result that is used in the demosaicing operations as follows:
and the edge detection result of the pixels (i.e. a method has been proposed which may sufficiently inhibit occurrence of a spurious resolution and a false color by demosaicing by using pixels along an edge direction that a subject image originally has. Such demosaicing methods using pixels along an edge direction may be roughly divided into two methods. Japanese Patent Laid Open No. 2008-035470 proposes a method including identifying an edge direction by using peripheral pixels and performing an interpolation along the edge instead of interpolation across the edge) [Yamanaka: col. 1, line 34-44].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu with Yamanaka to program the system to implement edge detection algorithms in the system.  
Therefore, the combination of Liu with Yamanaka will enable the system to inhibit occurrence of a spurious resolution and a false color by demosaicing by using pixels along an edge direction [Yamanaka: col. 1, line 34-44]. 

Regarding claim 9, Liu meets the claim limitations as set forth in claim 8.Liu further meets the claim limitations as follow.
The apparatus of claim 8 (i.e. an RGBIR color correction system) [Liu: para. 0004], wherein the edge detection module is configured to (i.e. one or more processors cause the methodology to be carried out) [Liu: para. 0039]: process the first image by using predefined edge detection operators i.e. passing i(x,y) through a low-pass filter without consideration of the interpolation direction, resulting in a rougher edge profile) [Liu: para. 0037] in horizontal, vertical (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv) to blend the directionally filtered Luma image components) [Liu: para. 0038], diagonal, and back-diagonal directions to obtain change rates of the pixels (i.e. differences) [Liu: para. 0036] in the first image in the horizontal, vertical (i.e. apply horizontal and vertical gradient filters (gradh and gradv) to blend the directionally filtered Luma image components) [Liu: para. 0038], diagonal, and back-diagonal directions; and obtain the edge detection result of the pixels (i.e. passing i(x,y) through a low-pass filter without consideration of the interpolation direction, resulting in a rougher edge profile) [Liu: para. 0037] according to the change rates of the pixels in the horizontal, vertical (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv) to blend the directionally filtered Luma image components) [Liu: para. 0038], diagonal, and back-diagonal directions.
Liu does not explicitly disclose the following claim limitations (Emphasis added).
The apparatus of claim 8, wherein the edge detection module is configured to: process the first image by using predefined edge detection operators in horizontal, vertical, diagonal, and back-diagonal directions to obtain change rates of the pixels in the first image in the horizontal, vertical, diagonal, and back-diagonal directions; and obtain the edge detection result of the pixels according to the change rates of the pixels in the horizontal, vertical, diagonal, and back-diagonal directions. 
However, in the same field of endeavor Yamanaka further discloses the edge detection result that is used in the demosaicing operations as follows:
(i.e. According to this embodiment, a horizontal direction, a vertical direction, and two kinds of diagonal direction are used for template maps) [Yamanaka: col. 10, line 57-59] to obtain change rates of the pixels in the first image in the horizontal, vertical (i.e. For example, whether a difference between an H-direction evaluation value and a V-direction evaluation value is equal to or higher than a threshold value or not may be determined) [Yamanaka: col. 9, line 49-52], diagonal, and back-diagonal directions (i.e. According to this embodiment, a horizontal direction, a vertical direction, and two kinds of diagonal direction are used for template maps) [Yamanaka: col. 10, line 57-59]; (i.e. For example, whether a difference between an H-direction evaluation value and a V-direction evaluation value is equal to or higher than a threshold value or not may be determined) [Yamanaka: col. 9, line 49-52], diagonal, and back-diagonal directions (i.e. According to this embodiment, a horizontal direction, a vertical direction, and two kinds of diagonal direction are used for template maps.) [Yamanaka: col. 10, line 57-59].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu with Yamanaka to program the system to implement edge detection algorithms for multiple directions in the system.  
Therefore, the combination of Liu with Yamanaka will enable the system to inhibit occurrence of a spurious resolution and a false color by demosaicing by using pixels along an edge direction [Yamanaka: col. 1, line 34-44]. 

Regarding claim 10, Liu meets the claim limitations as set forth in claim 9.Liu further meets the claim limitations as follow.
The apparatus of claim 9 (i.e. an RGBIR color correction system) [Liu: para. 0004], wherein the edge detection module is configured to (i.e. one or more processors cause the methodology to be carried out) [Liu: para. 0039]:  calculate edge detection results of the pixels (i.e. passing i(x,y) through a low-pass filter without consideration of the interpolation direction, resulting in a rougher edge profile) [Liu: para. 0037] in the horizontal, vertical (i.e. apply horizontal and vertical gradient filters (gradh and gradv) to blend the directionally filtered Luma image components) [Liu: para. 0038], diagonal, and back-diagonal directions according to the change rates of the pixels in the horizontal, vertical (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv) to blend the directionally filtered Luma image components) [Liu: para. 0038], diagonal, and back-diagonal directions; and perform smooth filtering processing on the calculated edge detection results to obtain the 3BY20EX2569FGPE-USedge detection result of the pixels ((i.e. passing i(x,y) through a low-pass filter without consideration of the interpolation direction, resulting in a rougher edge profile) [Liu: para. 0037] – The low-pass filter is a smooth filter).  
Liu does not explicitly disclose the following claim limitations (Emphasis added).
The apparatus of claim 9, wherein the edge detection module is configured to: calculate edge detection results of the pixels in the horizontal, vertical, diagonal, and back-diagonal directions according to the change rates of the pixels in the horizontal, vertical, diagonal, and back-diagonal directions; and perform smooth filtering processing on the calculated edge detection results to obtain the edge detection result of the pixels.  
However, in the same field of endeavor Yamanaka further discloses the edge detection result that is used in the demosaicing operations as follows:
(i.e. According to this embodiment, a horizontal direction, a vertical direction, and two kinds of diagonal direction are used for template maps.) [Yamanaka: col. 10, line 57-59] (i.e. According to this embodiment, a horizontal direction, a vertical direction, and two kinds of diagonal direction are used for template maps.) [Yamanaka: col. 10, line 57-59];
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu with Yamanaka to program the system to implement edge detection algorithms for multiple directions in the system.  
Therefore, the combination of Liu with Yamanaka will enable the system to inhibit occurrence of a spurious resolution and a false color by demosaicing by using pixels along an edge direction [Yamanaka: col. 1, line 34-44]. 

Regarding claim 11, Liu meets the claim limitations as set forth in claim 8.Liu meets the claim limitations as follow.
The apparatus of claim 8 (i.e. an RGBIR color correction system) [Liu: para. 0004], wherein the IR component image obtaining module is configured to (i.e. one or more processors cause the methodology to be carried out) [Liu: para. 0039]: transfer an IR pixel value of an IR pixel in the first image to a corresponding position in an image of the same size as the first image  (i.e. the CFA masking 130 creates an RGBIR mosaic pixel 120 that is composed of one red pixel R(0,0), one green pixel G(0,1), one blue pixel B(l,1), and one IR pixel IR(l,0), each extracted from full resolution versions of the red 320a, green 320b, blue 320c, and IR 322 channels) [Liu: para. 0019]; restore an IR pixel value at a G pixel in the first image, and transferring the restored IR pixel value at the G pixel to a corresponding position in the image of the same size as the first image; and (Please see a note for the U.S.C. 112(a) rejection of this claim)restoring IR pixel values at an R pixel and a B pixel in the first image according to the edge detection result of the pixels, and transferring the restored IR pixel values at the R pixel and the B pixel to corresponding positions in the image of the same size as the first image to obtain the second image in the image of the same size as the first image, wherein the second image comprises complete IR pixel values (Please see a note for the U.S.C. 112(a) rejection of this claim).

Regarding claim 12, Liu meets the claim limitations as set forth in claim 8.Liu meets the claim limitations as follow.
The apparatus of claim 8 (i.e. an RGBIR color correction system) [Liu: para. 0004], wherein the G component image obtaining module is configured to (i.e. one or more processors cause the methodology to be carried out) [Liu: para. 0039]:transfer a G pixel value of a G pixel in the third image to a corresponding position in an image of the same size as the third image (i.e. the CFA masking 130 creates an RGBIR mosaic pixel 120 that is composed of one red pixel R(0,0), one green pixel G(0,1), one blue pixel B(l,1), and one IR pixel IR(l,0), each extracted from full resolution versions of the red 320a, green 320b, blue 320c, and IR 322) [Liu: para. 0019]; and restore G pixel values at an R pixel, a B pixel, and an IR pixel in the first image according to the edge detection result of the pixels, and transferring the restored G pixel values at the R pixel, the B pixel, and the IR pixel to corresponding positions in the image of the same size as the third image to obtain the fourth image in the image of the same size as the third image, wherein the fourth image comprises complete G pixel values (Please see a note for the U.S.C. 112(a) rejection of this claim).

Regarding claim 13, Liu meets the claim limitations as set forth in claim 8.Liu meets the claim limitations as follow.
The apparatus of claim 8 (i.e. an RGBIR color correction system) [Liu: para. 0004], wherein the RGB image obtaining module is configured to (i.e. one or more processors cause the methodology to be carried out) [Liu: para. 0039]:transfer a G pixel value of each pixel in the fourth image to a corresponding position in an image of the same size as the fourth image (i.e. the CFA masking 130 creates an RGBIR mosaic pixel 120 that is composed of one red pixel R(0,0), one green pixel G(0,1), one blue pixel B(l,1), and one IR pixel IR(l,0), each extracted from full resolution versions of the red 320a, green 320b, blue 320c, and IR 322) [Liu: para. 0019]; transfer an R pixel value and a B pixel value of each pixel in the third image to a corresponding position in the image of the same size as the fourth image (i.e. the CFA masking 130 creates an RGBIR mosaic pixel 120 that is composed of one red pixel R(0,0), one green pixel G(0,1), one blue pixel B(l,1), and one IR pixel IR(l,0), each extracted from full resolution versions of the red 320a, green 320b, blue 320c, and IR 322) [Liu: para. 0019]; restore a B pixel value at an R pixel in the third image and an R pixel value at a B pixel in the third image according to the edge detection result of the pixels, and transferring the restored B pixel value and the restored R pixel value to corresponding positions in the image of the same size as the fourth image (Please see a note for the U.S.C. 112(a) rejection of this claim); 4BY20EX2569FGPE-US [123963.0000005] restore an R pixel value and a B pixel value at a G pixel in the third image, and transferring the restored R pixel value and the restored B pixel value to a corresponding position in the image of the same size as the fourth image; and  (Please see a note for the U.S.C. 112(a) rejection of this claim)restore an R pixel value and a B pixel value at an IR pixel in the third image according to the edge detection result of the pixels, and transferring the restored R pixel value and the restored B pixel value to a corresponding position in the image of the same size as the fourth image to obtain the fifth image in the image of the same size as the fourth image, wherein the fifth image comprises complete R, G and B components. (Please see a note for the U.S.C. 112(a) rejection of this claim).
Regarding claim 15, Liu meets the claim limitations, as follows:
An electronic device (i.e. an RGBIR color correction system) [Liu: para. 0004], comprising a processor (i.e. one or more processors) [Liu: para. 0039] and a non-volatile memory storing a plurality of computer instructions (i.e. the methodology depicted can be implemented as a computer program product including one or more non-transitory machine readable mediums) [Liu: para. 0039], wherein the electronic device is configured to (i.e. one or more processors cause the methodology to be carried out) [Liu: para. 0039], when the plurality of the computer instructions are executed by the processor (i.e. when executed by one or more processors cause the methodology to be carried out) [Liu: para. 0039], perform a image processing method for processing (i.e. a methodology for RGBIR color correction) [Liu: para. 0012] a first image collected by an RGB-IR image sensor (i.e. RGBIR image frame 110) [Liu: para. 0019; Fig. 1], wherein the RGB-IR image sensor (i.e. RGBIR sensors allow for the capture of red (R), green (G), blue (B), and infrared (IR) components of incoming light) [Liu: para. 0001; Figs. 1, 10] comprises a 4x4 pixel array (Please see 4x4 array of RGBIR in Fig. 1) [Liu: Fig. 1], and the method (i.e. the methodology) [Liu: para. 0039; Figs. 1-5, 9] comprises: performing edge detection on the first image (i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038] to obtain an edge detection result of pixels in the first image (i.e. passing i(x,y) through a low-pass filter without consideration of the interpolation direction, resulting in a rougher edge profile) [Liu: para. 0037]; obtaining a second image (i.e. reconstruct and recover full resolution versions of taccording to the first image (i.e. The demosaic circuit 302 may be configured to perform a demosaic operation on the stream of RGBIR image frames 110 to reconstruct and recover full resolution versions of the red frame 320a, green frame 320b, blue frame 320c, and IR frame 322, as illustrated in FIG. 4) [Liu: para. 0023; Fig. 4] and the edge detection result of the pixels (i.e. passing i(x,y) through a low-pass filter without consideration of the interpolation direction, resulting in a rougher edge profile) [Liu: para. 0037], wherein the second image is an IR component image (i.e. IR frame 322) [Liu: para. 0023; Fig. 4] corresponding to the first image (i.e. The demosaic circuit 302 may be configured to perform a demosaic operation on the stream of RGBIR image frames 110 to reconstruct and recover full resolution versions of the red frame 320a, green frame 320b, blue frame 320c, and IR frame 322, as illustrated in FIG. 4) [Liu: para. 0023; Fig. 4]; subtracting the second image from the first image (i.e. to accurately reconstruct the R, G, and B signals in the visible light spectral range, the IR component needs to be removed from the sensor output) [Liu: para. 0020]; (i.e. For example: Rc(x,y) = R(x,y) - IWR(x,y)*IR(x,y); Gc(x,y) = G(x,y) - IWG(x,y)* IR(x,y); Bc(x,y) = B(x,y) - IWB(x,y)*IR(x,y), where R, G, B, and IR are the full resolution pixels) [Liu: para. 0026] to obtain a third image ((i.e. to extract Chroma and Luma components of the RGBIR image to reconstruct the full resolution images) [Liu: para. 0016]; (i.e. RGB frames) [Liu: para. 0016] – Note: It is obvious that removing (i.e. subtracting) the IR component from the RGBIR image will results an RGB image) of visible light imaging (i.e. reconstruct the R, G, and B signals in the visible light spectral range) [Liu: para. 0020]; obtaining a fourth image of a G component ((i.e. extracted from full resolution versions of the red 320a, green 320b, blue 320c) [Liu: para. 0019; Please see the image of the G components 320b in Fig. 4]; (i.e. The demosaic process generates a full resolution red frame, a full resolution green frame, a full resolution blue frame) [Liu: para. 0040, Fig. 9]) according to the third image (i.e. RGB frames) [Liu: para. 0016] and the edge detection result of the pixels ((i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038]; (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv) to blend the directionally filtered Luma image components) [Liu: para. 0038] – Note: Luminance component is associated with the Green component); and obtaining a fifth image comprising R, G and B components (i.e. The resulting color corrected pixels may then be assembled into corrected full resolution RGB image frames 324) [Liu: para. 0026] according to the third image, the fourth image ((i.e. The IR compensation circuit 304 may be configured to correct for IR contamination of the pixels of each of the full resolution red, green, and blue frames, by subtracting from each of the pixels to be corrected, a scaled value of a corresponding pixel from the full resolution IR frame. The scaled value is based on the IR weighting factor associated with the pixel to be corrected. For example:
Rc(x,y) = R(x,y) - IWR(x,y)*IR(x,y)
Gc(x,y) = G(x,y) - IWG(x,y)* IR(x,y)
Bc(x,y) = B(x,y) - IWB(x,y)*IR(x,y)
where R, G, B, and IR are the full resolution pixels; IWR, IWG, and IWB are the IR weighting factors for the red, green, and blue channels; and Rc, Gc, and Bc, are the corrected color pixels. The resulting color corrected pixels may then be assembled into corrected full resolution RGB image frames 324) [Liu: para. 0026]  - Note: Liu discloses that both the RGB image and the G image are used to generate the corrected RGB image), and the edge detection result of the pixels ((i.e. The gradient filters emphasize edges in the image and may be used) [Liu: para. 0038]; (i.e. The gradient blending circuit 512 may be configured to apply horizontal and vertical gradient filters (gradh and gradv) to blend the directionally filtered Luma image components) [Liu: para. 0038] – Note: Luminance component is also associated with the Green component in the image).
In the same field of endeavor Yamanaka further discloses the edge detection result that is used in the demosaicing operations as follows:
and the edge detection result of the pixels (i.e. a method has been proposed which may sufficiently inhibit occurrence of a spurious resolution and a false color by demosaicing by using pixels along an edge direction that a subject image originally has. Such demosaicing methods using pixels along an edge direction may be roughly divided into two methods. Japanese Patent Laid Open No. 2008-035470 proposes a method including identifying an edge direction by using peripheral pixels and performing an interpolation along the edge instead of interpolation across the edge) [Yamanaka: col. 1, line 34-44].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu with Yamanaka to program the system to implement edge detection algorithms in the system.  
Therefore, the combination of Liu with Yamanaka will enable the system to inhibit occurrence of a spurious resolution and a false color by demosaicing by using pixels along an edge direction [Yamanaka: col. 1, line 34-44]. 

Regarding claim 16, Liu meets the claim limitations as set forth in claim 1.Liu further meets the claim limitations as follow.
A readable storage medium, comprising a computer program, wherein the computer program is configured to (i.e. the methodology depicted can be implemented as a computer program product including one or more non-transitory machine readable mediums) [Liu: para. 0039], when the computer program is running, control an electronic device (i.e. when executed by one or more processors cause the methodology to be carried out) [Liu: para. 0039] where the readable storage medium is located to perform the image processing method of 1 (i.e. in one embodiment at least one non-transitory computer readable storage medium has instructions encoded thereon that, when executed by one or more processors, cause one or more of the color correction methodologies disclosed herein to be implemented) [Liu: para. 0059].

Claims 7, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent Application Publication US 2017/0374299 A1), (“Liu”), in view of Yamanaka et al. (US Patent 9,530,185 B2), (“Yamanaka”), in view of Stessen et al. (US Patent Application Publication 2016/0366449 A1), (“Stessen”).
Regarding claim 7, Liu meets the claim limitations as set forth in claim 1.Liu meets the claim limitations as follow.
The method of claim 1 (i.e. a methodology for RGBIR color correction) [Liu: para. 0012], further comprising performing false-color removal processing on the fifth image (i.e. to accurately reconstruct the R, G, and B signals in the visible light spectral range, the IR component needs to be removed from the sensor output) [Liu: para. 0020], wherein the performing false-color removal processing on the fifth image (i.e. to accurately reconstruct the R, G, and B signals in the visible light spectral range, the IR component needs to be removed from the sensor output) [Liu: para. 0020] comprises: converting the fifth image into a color space in which brightness and chroma are separated (generating pixels of the full resolution red, green, and blue frames as a weighted combination of the pixels of the three Chroma image components and the Luma image component) [Liu: para. 0043] – Note: Luma component represents brightness and darkness of the pixels); analyzing a chroma component (i.e. At a high level, the demosaic circuit reconstructs the full resolution R, G, B and IR channels from the mosaic based on high frequency correlations between the channels. These correlations can be derived from a frequency analysis of the CFA pattern as follows. Equation 1 below expresses the relationship between the CFA sampled mosaic image, i(x,y)120, and the full resolution R, G, B, and IR channels 320a, 320b, 320c, and 322, represented by m1, m3, m4, and m2) [Liu: para. 0032; Equation 1] to determine a target processing area ((i.e. the R, G, and B regions) [Liu: para. 0020]; (i.e. For example, the noise reduction filter circuit 508 may be configured to average the three Chroma image components of neighboring pixels. In some embodiments, the average may be performed over 8 neighboring pixels) [Liu: para. 0034]; (i.e. In some embodiments, the directional filters are sized as 3x5 and 5x3) [Liu: para. 0037]); attenuating the chroma component of the target processing area (i.e. This operation can be sensitive, however, to noise and high contrast differences between channels, which can result in artifacts and image degradation. In some embodiments, a number of post-processing operations may be performed to improve results. For example, the noise reduction filter circuit 508 may be configured to average the three Chroma image components of neighboring pixels. In some embodiments, the average may be performed over 8 neighboring pixels) [Liu: para. 0034]; and performing gamut conversion between a brightness component (the Luma image component) [Liu: para. 0043] and attenuated chroma component to obtain an RGB image after the false-color removal processing (i.e. performing a remosaic operation on the corrected full resolution red, green, and blue frames to generate a color corrected Bayer image frame) [Liu: para. 0044].
Liu and Yamanaka do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 1, further comprising performing false-color removal processing on the fifth image, wherein the performing false-color removal processing on the fifth image comprises: converting the fifth image into a color space in which brightness and chroma are separated; analyzing a chroma component to determine a target processing area; attenuating the chroma component of the target processing area; and performing gamut conversion between a brightness component and attenuated chroma component to obtain an RGB image after the false-color removal processing. 
However, in the same field of endeavor Stessen further discloses the deficient limitation as follows:
performing gamut conversion between a brightness component and attenuated chroma component to obtain an RGB image (i.e. we can do matrixing on this, to obtain linear R, G, B coordinates, still referenced by the appropriate luminance as scale factor though. This is achieved by matrixing unit 352, yielding as output (R-Y)/Y, (G-Y)/Y, and (B-Y)N. As known to the skilled the coefficients of the mapping matrix depend on the actual primaries used, for the definition of the color space, e.g. EBU primaries (conversion to the actual primaries of the display can be done later by gamut mapping unit 360, which also applies the OETF of the display to pre-compensate for it in actual driving values (R", G", B")) [Stessen: para. 0111] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu and Yamanaka with Stessen to program the system to implement gamut conversion algorithms in the system.  
Therefore, the combination of Liu and Yamanaka with Stessen will enable the system to generate best visual appearance of digital images for high definition and high dynamic range display [Stessen: para. 0111, abstract].

Regarding claim 14, Liu meets the claim limitations as set forth in claim 8.Liu meets the claim limitations as follow.
The apparatus of claim 8 (i.e. an RGBIR color correction system) [Liu: para. 0004], further comprising a false-color removal processing module configured to perform (i.e. one or more processors cause the methodology to be carried out) [Liu: para. 0039] false-color removal processing on the fifth image (i.e. to accurately reconstruct the R, G, and B signals in the visible light spectral range, the IR component needs to be removed from the sensor output) [Liu: para. 0020], wherein the false-color removal processing module configured to (i.e. to accurately reconstruct the R, G, and B signals in the visible light spectral range, the IR component needs to be removed from the sensor output) [Liu: para. 0020]: convert the fifth image into a color space in which brightness and chroma are separated (generating pixels of the full resolution red, green, and blue frames as a weighted combination of the pixels of the three Chroma image components and the Luma image component) [Liu: para. 0043] – Note: Luma component represents brightness and darkness of the pixels); analyze a chroma component (i.e. At a high level, the demosaic circuit reconstructs the full resolution R, G, B and IR channels from the mosaic based on high frequency correlations between the channels. These correlations can be derived from a frequency analysis of the CFA pattern as follows. Equation 1 below expresses the relationship between the CFA sampled mosaic image, i(x,y)120, and the full resolution R, G, B, and IR channels 320a, 320b, 320c, and 322, represented by m1, m3, m4, and m2) [Liu: para. 0032; Equation 1] to determine a target processing area ((i.e. the R, G, and B regions) [Liu: para. 0020]; (i.e. For example, the noise reduction filter circuit 508 may be configured to average the three Chroma image components of neighboring pixels. In some embodiments, the average may be performed over 8 neighboring pixels) [Liu: para. 0034]; (i.e. In some embodiments, the directional filters are sized as 3x5 and 5x3) [Liu: para. 0037]); attenuate the chroma component of the target processing area (i.e. This operation can be sensitive, however, to noise and high contrast differences between channels, which can result in artifacts and image degradation. In some embodiments, a number of post-processing operations may be performed to improve results. For example, the noise reduction filter circuit 508 may be configured to average the three Chroma image components of neighboring pixels. In some embodiments, the average may be performed over 8 neighboring pixels) [Liu: para. 0034]; and perform gamut conversion between a brightness component (the Luma image component) [Liu: para. 0043] and attenuated chroma component to obtain an RGB image after the false-color removal processing (i.e. performing a remosaic operation on the corrected full resolution red, green, and blue frames to generate a color corrected Bayer image frame) [Liu: para. 0044].
Liu and Yamanaka do not explicitly disclose the following claim limitations (Emphasis added).
The apparatus of claim 8, further comprising a false-color removal processing module configured to perform false-color removal processing on the fifth image, wherein the false-color removal processing module is configured to: convert the fifth image into a color space in which brightness and chroma are separated; analyze a chroma component to determine a target processing area; attenuate the chroma component of the target processing area; and perform gamut conversion between a brightness component and attenuated chroma component to obtain an RGB image after the false-color removal processing. 
However, in the same field of endeavor Stessen further discloses the deficient limitation as follows:
perform gamut conversion between a brightness component and attenuated chroma component to obtain an RGB image (i.e. we can do matrixing on this, to obtain linear R, G, B coordinates, still referenced by the appropriate luminance as scale factor though. This is achieved by matrixing unit 352, yielding as output (R-Y)/Y, (G-Y)/Y, and (B-Y)N. As known to the skilled the coefficients of the mapping matrix depend on the actual primaries used, for the definition of the color space, e.g. EBU primaries (conversion to the actual primaries of the display can be done later by gamut mapping unit 360, which also applies the OETF of the display to pre-compensate for it in actual driving values (R", G", B")) [Stessen: para. 0111] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu and Yamanaka with Stessen to program the system to implement gamut conversion algorithms in the system.  
Therefore, the combination of Liu and Yamanaka with Stessen will enable the system to generate best visual appearance of digital images for high definition and high dynamic range display [Stessen: para. 0111, abstract].
Regarding claim 17, Liu meets the claim limitations as set forth in claim 2.Liu meets the claim limitations as follow.
The method of claim 2 (i.e. a methodology for RGBIR color correction) [Liu: para. 0012], further comprising performing false-color removal processing on the fifth image (i.e. to accurately reconstruct the R, G, and B signals in the visible light spectral range, the IR component needs to be removed from the sensor output) [Liu: para. 0020], wherein the performing false-color removal processing on the fifth image (i.e. to accurately reconstruct the R, G, and B signals in the visible light spectral range, the IR component needs to be removed from the sensor output) [Liu: para. 0020] comprises: converting the fifth image into a color space in which brightness and chroma are separated (generating pixels of the full resolution red, green, and blue frames as a weighted combination of the pixels of the three Chroma image components and the Luma image component) [Liu: para. 0043] – Note: Luma component represents brightness and darkness of the pixels); analyzing a chroma component (i.e. At a high level, the demosaic circuit reconstructs the full resolution R, G, B and IR channels from the mosaic based on high frequency correlations between the channels. These correlations can be derived from a frequency analysis of the CFA pattern as follows. Equation 1 below expresses the relationship between the CFA sampled mosaic image, i(x,y)120, and the full resolution R, G, B, and IR channels 320a, 320b, 320c, and 322, represented by m1, m3, m4, and m2) [Liu: para. 0032; Equation 1] to determine a target processing area ((i.e. the R, G, and B regions) [Liu: para. 0020]; (i.e. For example, the noise reduction filter circuit 508 may be configured to average the three Chroma image components of neighboring pixels. In some embodiments, the average may be performed over 8 neighboring pixels) [Liu: para. 0034]; (i.e. In some embodiments, the directional filters are sized as 3x5 and 5x3) [Liu: para. 0037]); attenuating the chroma component of the target processing area (i.e. This operation can be sensitive, however, to noise and high contrast differences between channels, which can result in artifacts and image degradation. In some embodiments, a number of post-processing operations may be performed to improve results. For example, the noise reduction filter circuit 508 may be configured to average the three Chroma image components of neighboring pixels. In some embodiments, the average may be performed over 8 neighboring pixels) [Liu: para. 0034]; and performing gamut conversion between a brightness component (the Luma image component) [Liu: para. 0043] and attenuated chroma component to obtain an RGB image after the false-color removal processing (i.e. performing a remosaic operation on the corrected full resolution red, green, and blue frames to generate a color corrected Bayer image frame) [Liu: para. 0044].
Liu and Yamanaka do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 2, further comprising performing false-color removal processing on the fifth image, wherein the performing false-color removal processing on the fifth image comprises: converting the fifth image into a color space in which brightness and chroma are separated; analyzing a chroma component to determine a target processing area; attenuating the chroma component of the target processing area; and performing gamut conversion between a brightness component and attenuated chroma component to obtain an RGB image after the false-color removal processing. 
However, in the same field of endeavor Stessen further discloses the deficient limitation as follows:
performing gamut conversion between a brightness component and attenuated chroma component to obtain an RGB image (i.e. we can do matrixing on this, to obtain linear R, G, B coordinates, still referenced by the appropriate luminance as scale factor though. This is achieved by matrixing unit 352, yielding as output (R-Y)/Y, (G-Y)/Y, and (B-Y)N. As known to the skilled the coefficients of the mapping matrix depend on the actual primaries used, for the definition of the color space, e.g. EBU primaries (conversion to the actual primaries of the display can be done later by gamut mapping unit 360, which also applies the OETF of the display to pre-compensate for it in actual driving values (R", G", B")) [Stessen: para. 0111] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu and Yamanaka with Stessen to program the system to implement gamut conversion algorithms in the system.  
Therefore, the combination of Liu and Yamanaka with Stessen will enable the system to generate best visual appearance of digital images for high definition and high dynamic range display [Stessen: para. 0111, abstract].

Regarding claim 18, Liu meets the claim limitations as set forth in claim 3.Liu meets the claim limitations as follow.
The method of claim 3 (i.e. a methodology for RGBIR color correction) [Liu: para. 0012], further comprising performing false-color removal processing on the fifth image (i.e. to accurately reconstruct the R, G, and B signals in the visible light spectral range, the IR component needs to be removed from the sensor output) [Liu: para. 0020], wherein the performing false-color removal processing on the fifth image (i.e. to accurately reconstruct the R, G, and B signals in the visible light spectral range, the IR component needs to be removed from the sensor output) [Liu: para. 0020] comprises: converting the fifth image into a color space in which brightness and chroma are separated (generating pixels of the full resolution red, green, and blue frames as a weighted combination of the pixels of the three Chroma image components and the Luma image component) [Liu: para. 0043] – Note: Luma component represents brightness and darkness of the pixels); analyzing a chroma component (i.e. At a high level, the demosaic circuit reconstructs the full resolution R, G, B and IR channels from the mosaic based on high frequency correlations between the channels. These correlations can be derived from a frequency analysis of the CFA pattern as follows. Equation 1 below expresses the relationship between the CFA sampled mosaic image, i(x,y)120, and the full resolution R, G, B, and IR channels 320a, 320b, 320c, and 322, represented by m1, m3, m4, and m2) [Liu: para. 0032; Equation 1] to determine a target processing area ((i.e. the R, G, and B regions) [Liu: para. 0020]; (i.e. For example, the noise reduction filter circuit 508 may be configured to average the three Chroma image components of neighboring pixels. In some embodiments, the average may be performed over 8 neighboring pixels) [Liu: para. 0034]; (i.e. In some embodiments, the directional filters are sized as 3x5 and 5x3) [Liu: para. 0037]); attenuating the chroma component of the target processing area (i.e. This operation can be sensitive, however, to noise and high contrast differences between channels, which can result in artifacts and image degradation. In some embodiments, a number of post-processing operations may be performed to improve results. For example, the noise reduction filter circuit 508 may be configured to average the three Chroma image components of neighboring pixels. In some embodiments, the average may be performed over 8 neighboring pixels) [Liu: para. 0034]; and performing gamut conversion between a brightness component (the Luma image component) [Liu: para. 0043] and attenuated chroma component to obtain an RGB image after the false-color removal processing (i.e. performing a remosaic operation on the corrected full resolution red, green, and blue frames to generate a color corrected Bayer image frame) [Liu: para. 0044].
Liu and Yamanaka do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 3, further comprising performing false-color removal processing on the fifth image, wherein the performing false-color removal processing on the fifth image comprises: converting the fifth image into a color space in which brightness and chroma are separated; analyzing a chroma component to determine a target processing area; attenuating the chroma component of the target processing area; and performing gamut conversion between a brightness component and attenuated chroma component to obtain an RGB image after the false-color removal processing. 
However, in the same field of endeavor Stessen further discloses the deficient limitation as follows:
performing gamut conversion between a brightness component and attenuated chroma component to obtain an RGB image (i.e. we can do matrixing on this, to obtain linear R, G, B coordinates, still referenced by the appropriate luminance as scale factor though. This is achieved by matrixing unit 352, yielding as output (R-Y)/Y, (G-Y)/Y, and (B-Y)N. As known to the skilled the coefficients of the mapping matrix depend on the actual primaries used, for the definition of the color space, e.g. EBU primaries (conversion to the actual primaries of the display can be done later by gamut mapping unit 360, which also applies the OETF of the display to pre-compensate for it in actual driving values (R", G", B")) [Stessen: para. 0111] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu and Yamanaka with Stessen to program the system to implement gamut conversion algorithms in the system.  
Therefore, the combination of Liu and Yamanaka with Stessen will enable the system to generate best visual appearance of digital images for high definition and high dynamic range display [Stessen: para. 0111, abstract].

Regarding claim 19, Liu meets the claim limitations as set forth in claim 9.Liu meets the claim limitations as follow.
The apparatus of claim 9 (i.e. an RGBIR color correction system) [Liu: para. 0004], further comprising a false-color removal processing module configured to perform (i.e. one or more processors cause the methodology to be carried out) [Liu: para. 0039] false-color removal processing on the fifth image (i.e. to accurately reconstruct the R, G, and B signals in the visible light spectral range, the IR component needs to be removed from the sensor output) [Liu: para. 0020], wherein the false-color removal processing module configured to (i.e. to accurately reconstruct the R, G, and B signals in the visible light spectral range, the IR component needs to be removed from the sensor output) [Liu: para. 0020]: convert the fifth image into a color space in which brightness and chroma are separated (generating pixels of the full resolution red, green, and blue frames as a weighted combination of the pixels of the three Chroma image components and the Luma image component) [Liu: para. 0043] – Note: Luma component represents brightness and darkness of the pixels); analyze a chroma component (i.e. At a high level, the demosaic circuit reconstructs the full resolution R, G, B and IR channels from the mosaic based on high frequency correlations between the channels. These correlations can be derived from a frequency analysis of the CFA pattern as follows. Equation 1 below expresses the relationship between the CFA sampled mosaic image, i(x,y)120, and the full resolution R, G, B, and IR channels 320a, 320b, 320c, and 322, represented by m1, m3, m4, and m2) [Liu: para. 0032; Equation 1] to determine a target processing area ((i.e. the R, G, and B regions) [Liu: para. 0020]; (i.e. For example, the noise reduction filter circuit 508 may be configured to average the three Chroma image components of neighboring pixels. In some embodiments, the average may be performed over 8 neighboring pixels) [Liu: para. 0034]; (i.e. In some embodiments, the directional filters are sized as 3x5 and 5x3) [Liu: para. 0037]); attenuate the chroma component of the target processing area (i.e. This operation can be sensitive, however, to noise and high contrast differences between channels, which can result in artifacts and image degradation. In some embodiments, a number of post-processing operations may be performed to improve results. For example, the noise reduction filter circuit 508 may be configured to average the three Chroma image components of neighboring pixels. In some embodiments, the average may be performed over 8 neighboring pixels) [Liu: para. 0034]; and perform gamut conversion between a brightness component (the Luma image component) [Liu: para. 0043] and attenuated chroma component to obtain an RGB image after the false-color removal processing (i.e. performing a remosaic operation on the corrected full resolution red, green, and blue frames to generate a color corrected Bayer image frame) [Liu: para. 0044].
Liu and Yamanaka do not explicitly disclose the following claim limitations (Emphasis added).
The apparatus of claim 9, further comprising a false-color removal processing module configured to perform false-color removal processing on the fifth image, wherein the false-color removal processing module is configured to: convert the fifth image into a color space in which brightness and chroma are separated; analyze a chroma component to determine a target processing area; attenuate the chroma component of the target processing area; and perform gamut conversion between a brightness component and attenuated chroma component to obtain an RGB image after the false-color removal processing. 
However, in the same field of endeavor Stessen further discloses the deficient limitation as follows:
perform gamut conversion between a brightness component and attenuated chroma component to obtain an RGB image (i.e. we can do matrixing on this, to obtain linear R, G, B coordinates, still referenced by the appropriate luminance as scale factor though. This is achieved by matrixing unit 352, yielding as output (R-Y)/Y, (G-Y)/Y, and (B-Y)N. As known to the skilled the coefficients of the mapping matrix depend on the actual primaries used, for the definition of the color space, e.g. EBU primaries (conversion to the actual primaries of the display can be done later by gamut mapping unit 360, which also applies the OETF of the display to pre-compensate for it in actual driving values (R", G", B")) [Stessen: para. 0111] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu and Yamanaka with Stessen to program the system to implement gamut conversion algorithms in the system.  
Therefore, the combination of Liu and Yamanaka with Stessen will enable the system to generate best visual appearance of digital images for high definition and high dynamic range display [Stessen: para. 0111, abstract].

Regarding claim 20, Liu meets the claim limitations as set forth in claim 10.Liu meets the claim limitations as follow.
The apparatus of claim 10 (i.e. an RGBIR color correction system) [Liu: para. 0004], further comprising a false-color removal processing module configured to perform (i.e. one or more processors cause the methodology to be carried out) [Liu: para. 0039] false-color removal processing on the fifth image (i.e. to accurately reconstruct the R, G, and B signals in the visible light spectral range, the IR component needs to be removed from the sensor output) [Liu: para. 0020], wherein the false-color removal processing module configured to (i.e. to accurately reconstruct the R, G, and B signals in the visible light spectral range, the IR component needs to be removed from the sensor output) [Liu: para. 0020]: convert the fifth image into a color space in which brightness and chroma are separated (generating pixels of the full resolution red, green, and blue frames as a weighted combination of the pixels of the three Chroma image components and the Luma image component) [Liu: para. 0043] – Note: Luma component represents brightness and darkness of the pixels); analyze a chroma component (i.e. At a high level, the demosaic circuit reconstructs the full resolution R, G, B and IR channels from the mosaic based on high frequency correlations between the channels. These correlations can be derived from a frequency analysis of the CFA pattern as follows. Equation 1 below expresses the relationship between the CFA sampled mosaic image, i(x,y)120, and the full resolution R, G, B, and IR channels 320a, 320b, 320c, and 322, represented by m1, m3, m4, and m2) [Liu: para. 0032; Equation 1] to determine a target processing area ((i.e. the R, G, and B regions) [Liu: para. 0020]; (i.e. For example, the noise reduction filter circuit 508 may be configured to average the three Chroma image components of neighboring pixels. In some embodiments, the average may be performed over 8 neighboring pixels) [Liu: para. 0034]; (i.e. In some embodiments, the directional filters are sized as 3x5 and 5x3) [Liu: para. 0037]); attenuate the chroma component of the target processing area (i.e. This operation can be sensitive, however, to noise and high contrast differences between channels, which can result in artifacts and image degradation. In some embodiments, a number of post-processing operations may be performed to improve results. For example, the noise reduction filter circuit 508 may be configured to average the three Chroma image components of neighboring pixels. In some embodiments, the average may be performed over 8 neighboring pixels) [Liu: para. 0034]; and perform gamut conversion between a brightness component (the Luma image component) [Liu: para. 0043] and attenuated chroma component to obtain an RGB image after the false-color removal processing (i.e. performing a remosaic operation on the corrected full resolution red, green, and blue frames to generate a color corrected Bayer image frame) [Liu: para. 0044].
Liu and Yamanaka do not explicitly disclose the following claim limitations (Emphasis added).
The apparatus of claim 10, further comprising a false-color removal processing module configured to perform false-color removal processing on the fifth image, wherein the false-color removal processing module is configured to: convert the fifth image into a color space in which brightness and chroma are separated; analyze a chroma component to determine a target processing area; attenuate the chroma component of the target processing area; and perform gamut conversion between a brightness component and attenuated chroma component to obtain an RGB image after the false-color removal processing. 
However, in the same field of endeavor Stessen further discloses the deficient limitation as follows:
perform gamut conversion between a brightness component and attenuated chroma component to obtain an RGB image (i.e. we can do matrixing on this, to obtain linear R, G, B coordinates, still referenced by the appropriate luminance as scale factor though. This is achieved by matrixing unit 352, yielding as output (R-Y)/Y, (G-Y)/Y, and (B-Y)N. As known to the skilled the coefficients of the mapping matrix depend on the actual primaries used, for the definition of the color space, e.g. EBU primaries (conversion to the actual primaries of the display can be done later by gamut mapping unit 360, which also applies the OETF of the display to pre-compensate for it in actual driving values (R", G", B")) [Stessen: para. 0111] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu and Yamanaka with Stessen to program the system to implement gamut conversion algorithms in the system.  
Therefore, the combination of Liu and Yamanaka with Stessen will enable the system to generate best visual appearance of digital images for high definition and high dynamic range display [Stessen: para. 0111, abstract].

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Philip P. Dang/Primary Examiner, Art Unit 2488